Not for Publication in West’s Federal Reporter


             United States Court of Appeals
                          For the First Circuit


No. 07-1800

     ANA MARGARITA HERNANDEZ-CABANA, HECTOR ENRIQUE ROMERO,
              and ANGELICA MARIA ROMERO-HERNANDEZ,

                                 Petitioners,

                                        v.

     MICHAEL MUKASEY, ATTORNEY GENERAL of the UNITED STATES,

                                  Respondent.


                    PETITION FOR REVIEW OF AN ORDER
                  OF THE BOARD OF IMMIGRATION APPEALS


                                     Before

                        Howard, Circuit Judge,
                     Stahl, Senior Circuit Judge,
                   and Siler,* Senior Circuit Judge.


     Damon M. D’Ambrosio, for petitioners.
     Peter D. Keisler, Assistant Attorney General, Civil Division,
Anthony Norwood, Senior Litigation Counsel, and Greg D. Mack,
Senior Litigation Counsel, Department of Justice, for respondent.



                              February 5, 2008




     *
         Of the Sixth Circuit, sitting by designation.
           SILER, Senior Circuit Judge.       Petitioner Ana Margarita

Hernandez-Cabana,1 a native and citizen of Colombia, petitions this

court for review of a Board of Immigration Appeals (“BIA”) order

affirming the immigration judge’s (“IJ”) denial of her withholding

of removal claim.      We deny review for reasons stated hereafter.

                                    I.

           Hernandez-Cabana last entered the United States in May

2000, and the government initiated removal proceedings against her

in   January   2004.    She   conceded   removability   but   applied   for

withholding of removal.2

           Hernandez-Cabana began working as an assistant district

attorney in Colombia in 1997, and she began receiving threatening

telephone calls in April 1999.       She was told that if she did not

quit her job, harm would come to her and her family.            The calls

continued until June 1999, when she resigned and the calls stopped.

She came to the United States in August 1999 and remained until

February 2000, when she returned to Colombia.       She testified that

she spent several months in hiding before returning to the United

States in May 2000.     When she was in Colombia in 2000, either she

or her husband received a threatening phone call.


      1
       Hernandez-Cabana is the lead petitioner.     Hector Enrique
Romero, her husband, and Angelica Maria Romero Hernandez, her minor
daughter, maintain derivative claims.
      2
       Hernandez-Cabana also applied for asylum and protection
under the Convention Against Torture. Those claims are not before
us.

                                   -2-
             The     IJ   denied    Hernandez-Cabana’s    withholding      claim,

relying on Matter of Fuentes, 19 I. & N. Dec. 658, 661 (BIA 1998).

He   found    that    although      Herndandez-Cabana    was   almost    entirely

credible, he did not believe her testimony that either she or her

husband received a threat after her resignation. The BIA summarily

affirmed and adopted the IJ’s decision.

                                        II.

             Where, as here, the BIA summarily affirms the IJ’s

decision,     we     review   the    IJ’s   decision   directly.     Stroni    v.

Gonzales, 454 F.3d 82, 86-87 (1st Cir. 2006) (citing Sulaiman v.

Gonzales, 429 F.3d 347, 350 (1st Cir. 2005)).            We “review the BIA’s

additions to the IJ’s decision directly.”               Id. at 87.      We review

the IJ’s findings of fact under the substantial evidence standard,

and such findings shall not be overturned unless the record compels

reversal.     Id. (citing Romilus v. Ashcroft, 385 F.3d 1, 5 (1st Cir.

2004)).      We review conclusions of law de novo, “‘with appropriate

deference to the agency’s interpretation of the underlying statute

in accordance with administrative law principles.’”                Id. (quoting

Gailus v. INS, 147 F.3d 34, 43 (1st Cir. 1998)).

             The Attorney General should withhold the removal of an

alien to a country if “the alien’s life or freedom would be

threatened in that country because of the alien’s race, religion,

nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1231(b)(3)(A) (2006). In a withholding claim


                                         -3-
the alien must “establish a clear probability of persecution.” Ang

v. Gonzales, 430 F.3d 50, 58 (1st Cir. 2005).

             In Fuentes, the BIA held that “the dangers faced by

policemen as a result of that status alone are not ones faced on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”       19 I. & N. Dec. at 661.        The

BIA found that policemen are often attacked because they are

“highly visible embodiments of the power of the state.”           Id.

             Hernandez-Cabana argues her employment as an assistant

district attorney distinguishes this case from Fuentes.                 While

there may be scenarios where a government official involved in law

enforcement should not be precluded from making an asylum or

withholding claim, see Abaya v. INS, 2 F. App’x 850, 851 (9th Cir.

Jan.   25,   2001)   (unpublished)    (rejecting   a   per   se   rule    of

ineligiblity based on Fuentes), this is not such a scenario.

             In this case, Hernandez-Cabana chose to work as an

assistant district attorney, a position that made her a highly

visible embodiment of the power of Colombia.       See Mediouni v. INS,

314 F.3d 24, 27-28 (1st Cir. 2002).          It was Hernandez-Cabana’s

burden to establish that the threats she received were on account

of one of the five enumerated grounds and not because of the nature

of her employment.    See Ang, 430 F.3d at 58.     However, the evidence

suggests she received the threats precisely because of her position

as an assistant district attorney.         Accordingly, the record does


                                     -4-
not compel the reversal of the IJ’s conclusion that the threats

Hernandez-Cabana received were not on account of one of the five

enumerated grounds.     See Stroni, 454 F.3d at 87.

            Further, Hernandez-Cabana does not argue that she is

subjected   to    persecution   because    of   her   status    as   a   former

prosecutor.      Such an argument could be more compelling than her

argument in this case.     See Mediouni, 314 F.3d at 28 (“In Fuentes,

the [BIA] held that status as a former policeman is an immutable

characteristic, and that mistreatment resulting from such status

could be found to be persecution on account of political opinion or

membership in a particular social group.”).            In this case, that

argument would also fail because the record does not support it.

Substantial evidence supports the IJ’s conclusion that the threats

stopped   after    Hernandez-Cabana      resigned.      Thus,    she     cannot

demonstrate a clear probability of persecution based on her status

as a former assistant district attorney.

                                  III.

            For the forgoing reasons, we affirm the order of the BIA.

Petitions denied.




                                   -5-